Citation Nr: 1647415	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  11-05 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than July 24, 2000, for the grant of service connection for disc narrowing and degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from November 1963 to October 1965 and December 1966 to April 1972.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the benefits sought on appeal. 

In a September 2015 decision, the Board denied the claim for an effective date earlier than July 24, 2000, for the grant of service connection for disc narrowing and degenerative changes, based on clear and unmistakable error (CUE) in a December 1978 rating decision.  The veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand (Joint Motion) in September 2016.  By order dated in September 2016, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion notes that the Board's finding that a January 1979 notice letter properly informed the Veteran of a December 1978 denial of service connection for a low back disability was clearly erroneous.  The parties agree that the Veteran was not properly notified of the December 1978 denial of his claim for service connection for a low back condition, and thus the December 1978 rating decision did not become final.

The Joint Motion observes that the Board only considered the Veteran's claim for an earlier effective date for the grant of service connection for a low back condition as one based on CUE in the December 1978 rating decision.  The Board notes that CUE was the basis of the claim addressed in the October 2008 rating decision that had been appealed to the Board.  

However, within days of the issuance of the January 2005 rating decision that granted service connection for disc narrowing and degenerative changes, lumbar spine, the Veteran expressed his disagreement with the effective date assigned for the grant of service connection.  See January 11, 2005 correspondence.  Thus, the parties agree that the Veteran submitted a timely notice of disagreement with the effective date of the grant of service connection for the low back condition assigned in the January 2005 rating decision.  Accordingly, the Veteran was not required to show CUE (an outcome determinative error) with regard to an earlier rating decision to support entitlement to an earlier effective date.  

The Joint Motion provides that an effective date is potentially available at least back to the October 1977 date of the claim that resulted in the December 1978 rating decision.  Consequently, the parties agree that a remand to the Board was required for the Board to determine the proper effective date that should be assigned based upon and consistent with all relevant evidence in Veteran's claims file, 38 U.S.C. § 5110(a), 38 C.F.R. § 3.400, and decisions of the Court, including, but not limited to, Myers v. Principi, 16 Vet. App. 228 (2002) and Meeks v. West, 12 Vet. App. 352 (1999), aff'd, 216 F.3d 1363 (Fed. Cir. 2000).

The basis of the claim adjudicated by the Board in the September 2015 claim was limited to CUE.  After a review of the record, the Board observes that the RO has not explicitly adjudicated the claim for an earlier effective date on the basis cited by the Joint Motion.  The Veteran would be prejudiced if the Board were to decide this claim without prior adjudication by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  On remand, the AMC/RO should take all appropriate action to adjudicate the claim for earlier effective date.  As a result of the Joint Remand, the December 1978 rating decision is not final and the initial claim of October 25, 1977 is still pending.  The RO should consider that service connection was granted for the back disability as secondary to the service-connected shell fragment wound of the left hip and buttocks.  See January 2005 rating decision.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake any necessary development for the issue of entitlement to effective date earlier than July 24, 2000, for the grant of service connection for disc narrowing and degenerative changes.  

2.  Then, readjudicate the Veteran's claim.  In doing so, consideration should be given to the Joint Motion and legal contentions set forth in a July 2016 Summary of the Issues attached to the Joint Remand.  

If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



